In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground that she is presently and for the foreseeable future unable to provide proper and adequate care for the subject children by reason of her mental retardation, the mother appeals from an order of the Family Court, Dutchess County (Amodeo, J.), dated April 12, 2000, which, after a fact-finding hearing, terminated her parental rights and transferred guardianship and custody of the children to the petitioner Dutchess County Department of Social Services.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that the mother is unable to care for her two children by reason of mental retardation, resulting in impaired judgment and an inability to provide adequately and properly for the children without full-time supervision (see Social Services Law § 384-b [4] [c]; [3] [g]; Matter of Joyce T., 65 NY2d 39). The court-appointed psychologist who examined and evaluated the *674mother testified that she was suffering from mild to moderate mental retardation, a condition that is long-standing and not likely to improve. The psychologist expressed his opinion that, because of the mother’s condition, she would experience difficulty independently parenting, making judgments, and taking responsibility, and could properly care for the children only with 24-hour supervision. Accordingly, the Family Court properly found that there was clear and convincing evidence that the mother presently and for the foreseeable future would be unable to care for the children by reason of mental retardation (see Matter of Joyce T., supra; Matter of Shaneeka Tysheeka J., 281 AD2d 626; John Franklin B. v Barbara M., 215 AD2d 569). Santucci, J.P., Feuerstein, S. Miller and Schmidt, JJ., concur.